Citation Nr: 0707695	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  02-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for vision problems.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
trauma, including psychiatric disability.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active military service form August 1966 to 
September 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal was the subject of an earlier Board remand in 
August 2004, which requested the veteran undergo examinations 
for the purpose of determining whether any currently claimed 
disability was due to service.  

It does not appear that any examination was scheduled to 
address the veteran's vision complaints as the Board 
requested.  This should be accomplished.  

The psychiatric examination that was conducted resulted in an 
opinion that was limited to whether current disability was 
secondary to an in-service automobile accident.  It did not 
address whether current disability was otherwise related to 
service, including the psychiatric treatment noted therein.  
This should be accomplished.  

With respect to the veteran's orthopedic related claims, the 
examination report included the comment that the claims file 
was reviewed and noted the veteran's involvement in an 
automobile accident in service, but it did not reflect an 
awareness of the veteran's post service medical history.  
This apparently includes a 1974 knee injury, a 1975 back 
injury, and being run over by a cow in 1982.  In any event, 
the opinion that was provided was awkwardly phrased, and 
should be clarified.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
eye examination the purpose of which is to 
ascertain if there is any current eye 
disability other than refractive error.  
For any such disability found, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
the result of head trauma the veteran 
sustained in his 1967 automobile accident 
in service.  

2.  Next, the claims file should be 
referred to the VA physician who conducted 
the orthopedic examination of the veteran 
in May 2005, to obtain a clarification of 
the opinion he provided in that 
examination report.  After re-
familiarizing himself with the veteran's 
relevant medical history, including his 
in-service and post service injuries, the 
examiner is asked to indicate whether it 
is at least as likely as not that any 
currently diagnosed right knee disorder 
had its onset in service; and whether it 
is at least as likely as not any currently 
diagnosed low back disability had its 
onset in service.  If the physician who 
conducted the May 2005 examination is 
unavailable, the file should be referred 
to another physician for the requested 
opinion.  Similarly, if it is necessary to 
re-examine the veteran in order to obtain 
the requested opinions, that should be 
arranged.  

3.  Next, the claims file should be 
referred to the VA physician who conducted 
the psychiatric examination of the veteran 
in May 2005, to obtain an addendum to his 
report that addresses whether any 
psychiatric symptoms noted in the 
veteran's service medical records may be 
considered the early manifestations of his 
currently diagnosed psychiatric 
disability.  If this physician is not 
available, the file should be referred to 
another physician for the requested 
opinion, and if it is necessary to re-
examine the veteran in order to obtain the 
requested opinion, that should be 
arranged.  

4.  Thereafter, the RO should review the 
evidence of record, and re-adjudicate the 
claims on appeal.  If any decision remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


